Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 7 recites the limitation "the polarization enhancement layer".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Patent 9,773,972 B1) and Lottis et al (PG Pub 2012/0012953 A1).
Regarding claim 1, Kim teaches a magnetic tunnel junction (MTJ) element, comprising: a free layer (170, fig. 4); a reference layer comprising a first pinned layer (232), a second pinned layer (234), an anti-ferromagnetic coupling (AFC) spacer layer (236) between the first pinned layer and the second pinned layer, a first spacer layer (142a) on the second pinned layer, a ferromagnetic layer (144) on the first spacer layer, and a second spacer layer (142b) on the ferromagnetic layer, wherein the first spacer layer is in direct contact with the second pinned layer, and the ferromagnetic layer is in direct contact with the second spacer layer, and wherein the first spacer layer and the second spacer layer have same thickness and are composed of same material (column 5, lines 25-29); and a tunnel barrier layer (160) between the free layer and the reference layer.  
Kim does not teach the first spacer layer and the second spacer layer have discontinuous and amorphous texture.
In the same field of endeavor, Lottis teaches the first spacer layer (104-2’ or 101’’’, fig. 5) and the second spacer layer (101’’’ or 104-2) have discontinuous and amorphous texture, for the benefits of reducing magnetization of the free layer and reducing resistance of the spacer layer (paragraphs [0035][0036]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the first spacer layer and the second spacer layer to have discontinuous and amorphous texture for the benefits of reducing magnetization of the free layer and reducing resistance of the spacer layers.
Regarding claim 2, Kim teaches the MTJ element according to claim 1, wherein the free layer is made of at least one of the following materials: CoFeB, CoFeBTi, CoFeBZr (170, fig. 4, column 4, lines 50-56), CoFeBHf, CoFeBV, CoFeBTa, CoFeBCr, CoFeNi, CoFeTi, CoFeZr, CoFeHf, CoFeV, CoFeNb, CoFeTa, CoFeCr, CoFeMo, CoFeW, CoFeAl, CoFeSi, CoFeGe, CoFeP, or any combination thereof.  
Regarding claim 3, Kim teaches the MTJ element according to claim 1, wherein the tunnel barrier layer is made of at least one of the following materials: MgO (160, figs. 1 and 4, column 4, lines 39-40 ), AlOX, MgAlO, MgZnO, HfO, or any combination thereof.  
Regarding claim 4, Kim teaches the MTJ element according to claim 1, wherein the first pinned layer and second pinned layer are made of at least one of the following materials: [Co/Pt]n, [Co/Pd]n, [Co/Ni]1n, CoFeB (column 8, lines 64-65), CoFeBTi, CoFeBZr, CoFeBHf, CoFeBV, CoFeBTa, CoFeBCr, CoFeNi, CoFeTi, CoFeZr, CoFeHf, CoFeV, CoFeNb, CoFeTa, CoFeCr, CoFeMo, CoFeW, CoFeAl, CoFeSi, CoFeGe, CoFeP, or any combination thereof.  
Regarding claim 5, Kim teaches the MTJ element according to claim 1, wherein the AFC spacer layer comprises Ru, Ir, Rh, or Cr (236, fig. 4, column 9, lines 2-4).  
Regarding claim 6, Kim teaches the MTJ element according to claim 1, wherein the polarization enhancement layer (150, fig. 4) is in direct contact with the second spacer layer and the tunnel barrier layer.  
Regarding claim 7, Kim teaches the MTJ element according to claim 1, wherein the polarization enhancement layer (150, fig. 4) comprises CoFeB (column 4, lines 30-31), CoFeAl, or CoMnSi.  
Regarding claim 8, Kim teaches the MTJ element according to claim 1, wherein the first spacer layer and the second spacer layer comprise Ta, Mo (142a and 140b, fig. 4, column 5, lines 25-29), W, Ir, Rh, Zr, Nb, Hf, Cr, V, Bi, or any combination thereof.  
Regarding claim 9, Kim teaches the MTJ element according to claim 1, wherein the first spacer layer and the second spacer layer have a thickness of about 1-10 angstroms (column 5, line 11).  
Regarding claim 10, Kim teaches the MTJ element according to claim 1, wherein the ferromagnetic layer comprises Co, Fe, CoFeB (144, fig. 4, CoFeNiBZ, column 5, lines 33 and 34), CoFeAl, CoMnSi, or any combination thereof.  
Regarding claim 11, Kim teaches the MTJ element according to claim 10, wherein the ferromagnetic layer has a thickness of about 4 angstroms to 15 angstroms (column 5, lines 39-45).  
Regarding claim 12, Kim in view of Lottis teaches (see claim 1) a magnetoresistive random access memory (MRAM) device, comprising: a bottom electrode (542, fig. 5K of Kim, column 10, lines 45-51); a top electrode (582 fig. 5K of Kim); and a magnetic tunnel junction (MTJ) element between the bottom electrode and the top electrode; wherein the MTJ element comprises: a free layer; a reference layer comprising a first pinned layer, a second pinned layer, an anti-ferromagnetic coupling (AFC) spacer layer between the first pinned layer and the second pinned layer, a first spacer layer on the second pinned layer, a ferromagnetic layer on the first spacer layer, and a second spacer layer on the ferromagnetic layer, wherein the first spacer layer is in direct contact with the second pinned layer, and the ferromagnetic layer is in direct contact with the second spacer layer, wherein the first spacer layer and the second spacer layer have discontinuous and amorphous texture, and wherein the first spacer layer and the second spacer layer have same thickness and are composed of same material; and a tunnel barrier layer between the free layer and the reference layer.  
Regarding claim 13, Kim teaches (see claim 8) the MRAM device according to claim 12, wherein the first spacer layer and the second spacer layer comprise Ta, Mo, W, Ir, Rh, Zr, Nb, Hf, Cr, V, Bi, or any combination thereof.  
Regarding claim 14, Kim teaches (see claim 9) the MRAM device according to claim 13, wherein the first spacer layer and the second spacer layer have a thickness of about 1-10 angstroms.  
Regarding claim 15, Kim teaches (see claim 10) the MRAM device according to claim 12, wherein the ferromagnetic layer comprises Co, Fe, CoFeB, CoFeAl, CoMnSi, or any combination thereof.  
Regarding claim 16, Kim teaches (see claim 11) the MRAM device according to claim 15, wherein the ferromagnetic layer has a thickness of about 4 angstroms to 15 angstroms.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899